Citation Nr: 1702823	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 
 
The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  A copy of the transcript of this hearing has been associated with the claims file.   

In an October 2015 decision, the Board found that new and material evidence had been received to reopen the claims of entitlement to service connection for low back and right knee disabilities.  The Board remanded the reopened claims for additional development and the matters have been returned to the Board for appellate consideration.  For the reasons discussed below, the Board finds that the RO is not in substantial compliance with the directives set forth in the October 2015 remand with regard to service connection for a right knee disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a disability manifested by chronic cough and colds and entitlement to service connection for a skin rash were also reopened and remanded in October 2015.  Both claims were granted in a March 2016 rating decision.  As this represents a full grant of the benefits sought with respect to these issues, they are no longer on appeal.  
 
The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current low back disabilities, diagnosed as degenerative arthritis and disc disease of the lumbosacral spine, had their onset during active service.


CONCLUSION OF LAW

The criteria for service connection for low back disability, diagnosed as degenerative arthritis and disc disease of the lumbosacral spine, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable decision herein as to entitlement to service connection for a low back disability, the Board finds that any deficiencies in notice or assistance are not prejudicial to the Veteran.

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.

Analysis

The Veteran contends that he has a current low back disability due to loading and unloading cargo aboard a naval vessel during his twenty years of active service.  He testified that he served as steward, which required manually carrying provisions in the officers' mess hall, and as a stock keeper, which required moving cargo.  In addition, the Veteran testified that he manually carried cannon projectiles during the Vietnam War.  He stated that he began having back pain in service, and he recalled being provided pain medication but receiving no other treatment during service.  The Veteran testified that he has experienced back pain continuously since service.  

The Veteran's report of medical examination for enlistment, dated January 1968, is negative for spine or other musculoskeletal abnormalities, and his report of medical history, also dated January 1968, is negative for arthritis and for bone, joint, or other deformity.  The Veteran denied recurrent back pain on his reenlistment report of medical history in April 1972.  The Veteran's reports of medical examination for reenlistment in April 1972, June 1978, January 1982, and October 1984, are negative for spine or other musculoskeletal abnormalities.  The Veteran's report of medical examination for separation, dated June 1988, is negative for spine or other musculoskeletal abnormalities.  However, the Veteran endorsed recurrent back pain on his report of medical history at separation, in June 1988.  The examining clinician noted on-and-off back pain and that the Veteran's back occasionally hurt when he sat without back support.  The clinician also noted that the back pain was not considered disabling.    
   
The first documented evidence of medical treatment for low back pain after service appears in a May 2006 letter from Dr. M. O., a private healthcare provider.  Dr. M. O. stated that the Veteran had been under his medical care for low back pain since September 1988.  However, Dr. M. O. reported that records of such treatment had been lost or damaged due to "floods, termite infestation, and other calamities."  The Veteran's VA medical center (VAMC) treatment records reflect complaints of chronic low back pain "for many years," with noted symptoms including pain sometimes radiating to the buttocks, tenderness, and limitation of motion.  A January 2009 MRI of the lumbosacral spine shows degenerative arthritis of L4-S1, while VAMC treatment notes from July 2009 include a diagnosis of degenerative disc disease of the lumbosacral spine.  

The medical evidence of record demonstrates that the Veteran has competent diagnoses of current disability manifested by low back pain.  Specifically, he is diagnosed with degenerative disc disease of the lumbosacral spine, and degenerative arthritis of L4-S1.  In addition, the record contains evidence that the Veteran suffered injury to his back during active service.  The Veteran testified that his back pain started during active service, noting that his duties in service required heavy lifting and carrying.  The duties and symptoms described by the Veteran are consistent with the circumstances of his service, as reflected in his service personnel records.  See 38 U.S.C.A. § 1154(a).  The Veteran is competent to report having sustained a back injury in service, as such is capable of lay observation.  In the absence of any contradictory evidence regarding this injury, the Board finds that the statements of the Veteran are credible and sufficient to establish the occurrence of an in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that he experienced low back pain during and since service, as such is based on his experience and personal knowledge that come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the Veteran's statements are less than credible. 

Thus, the issue remaining for consideration is whether the weight of the competent and probative evidence supports a nexus between the Veteran's current low back disabilities and his active duty service.  In this regard, the Veteran was provided a VA examination in February 2016.  Following review of the claims file and examination of the Veteran, the VA examiner opined that it is less likely than not that the Veteran's degenerative arthritis of the spine was incurred in or caused by the claimed in-service injury.  However, the Board affords limited probative value to this opinion, as it is largely based on the lack of contemporaneous medical records during service.  In addition, the examiner did not consider the Veteran's statements that his back pain started in service and has continued since then.  Although the examiner did note the Veteran's report of recurrent back pain at separation, the report was disregarded, as prior reports of medical examination showed a normal spine and no recurrent back pain.  Finally, the examiner failed to address Dr. M. O.'s statement that the Veteran had been receiving treatment for his low back pain since September 1988, less than two months after separation from service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence, as the evidence of record tends to show a continuity of low back pain symptomatology during and since active service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  As the evidence shows that the Veteran presently has degenerative changes of the lumbar spine, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  The Board notes in his April 2011 testimony, the Veteran stated that he fell and hurt his back in January 2009.  However, as discussed above, the medical evidence of record documents complaints of and treatment for back pain prior to January 2009.  Accordingly, as there is no evidence of an intercurrent cause for the Veteran's condition, the Board finds that the Veteran has a low back disability, which onset during active service based on a continuity of symptomatology.  With resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for low back disability, best characterized as degenerative arthritis and disc disease of the lumbosacral spine.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative arthritis and disc disease of the lumbosacral spine, is granted.


REMAND

As noted in the Introduction, this matter was remanded by the Board in October 2015.  The October 2015 remand, in pertinent part, directed the RO to schedule the Veteran for a VA examination to determine the etiology of his right knee disability.  The examiner was requested to reconcile any etiological opinion with the Veteran's April 2011 hearing testimony and other lay statements regarding the claimed injury and observable symptomatology.  

In accordance with the Board's remand, the Veteran was provided a VA knee and lower leg conditions examination in February 2016.  The Veteran reported that he suffered injury to his knees during service from duties that included carrying and lifting heavy loads, as well as physical training.  At his April 2011 hearing, the Veteran stated that his right knee pain began in 1988, shortly after his separation from service.  Upon review of the record and examination of the Veteran, the VA examiner diagnosed osteoarthritis of the right knee.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, citing the lack of in-service documentation regarding complaints of or treatment for a right knee condition.  

The Board finds that the February 2016 VA opinion is inadequate because it is based primarily on the lack of documentation of a right knee condition during and after the Veteran's active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible"); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service-connection claim, the examination must be adequate).  In addition, the opinion does not reflect adequate consideration of the Veteran's lay statements, both at the VA examination and in the record, as to the right knee pain that he has experienced since service.  Lay testimony is competent to establish the presence of observable symptomatology, such as pain, and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For these reasons, the Veteran's claim must be remanded for a supplemental VA medical opinion that complies with the Board's March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the February 2016 VA examiner or to another clinician with the appropriate expertise, to determine the etiology of the Veteran's right knee disability.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, post-service treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was incurred in or is otherwise related to military service.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and to fully consider the Veteran's lay statements regarding onset and symptoms of the claimed disability.  Specifically, the Veteran has testified that he developed right knee pain in 1988, shortly after separation from service, which he believes is related to carrying and lifting heavy loads, as well as physical training during service.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.

In rendering the requested opinion and rationale, the examiner must note that the lack of documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

2.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


